[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION
Pursuant to the defendant's motion to reopen and modify judgment and for articulation dated February 21, 2002 and the stipulation of the parties dated July 31, 2002, paragraph 7 of said judgment is amended as follows:
7. The plaintiff will pay to the defendant $385.00 per month, which purports to be one third of the value of the pension, as of the date of dissolution, as non-modifiable alimony (both as to term and amount) by allotment, non taxable to the defendant not tax deductible to the plaintiff. The plaintiff will, in this regard, provide the pension documents necessary to confirm the above figure within one week. The Court will retain jurisdiction over the terms to ensure enforcement as well as the correctness of the $385.00 amount.
Should the plaintiff elect to provide one third survivorship benefits to the defendant, the amount to be paid to the defendant may decrease but will continue for her lifetime.
JTR VASINGTON